   Case 1:20-mj-00534-TAB Document 1 Filed 07/02/20 Page 1 of 1 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


                                            )
                                            )
                                            )
                                            )             CAUSE NO. 1:20-mj-0534
    IN RE: SEARCH WARRANT                   )                      1:20-mj-0535
                                            )                      1:20-mj-0536
                                            )
                                            )


                                       APPEARANCE

       Comes now, Josh J. Minkler, United States Attorney for the Southern District of Indiana,

by Lawrence D. Hilton, Assistant United States Attorney for the Southern District of Indiana,

and enters his appearance as counsel for the United States of America.



                                            Respectfully submitted,

                                            JOSH J. MINKLER
                                            United States Attorney



                                     By:
                                            Lawrence D. Hilton
                                            Assistant United States Attorney
